                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF ALABAMA


In re                                                       Case No. 14-11423-BPC
                                                            Chapter 7
STEPHEN PAGE TODD,
      Debtor.
_______________________________________

WILLIAM C. CARN, III (Trustee),
        Plaintiff,
v.                                                           Adv. Proc. 18-01167- BPC

STEPHEN PAGE TODD, LEANNE TODD,
WILLIAM B. TODD, JAMES C. TODD, JR.,
PB & J, LLC, and TODD PROPERTIES, LLC,
        Defendants.


                               MEMORANDUM OPINION


        William C. Carn, III (hereinafter “Plaintiff”), Trustee of Debtor’s Chapter 7 estate,

filed the above-referenced Adversary Proceeding on December 28, 2018, naming Stephen

Page Todd, Leanne Todd, William B. Todd, James C. Todd, Jr., PB & J, LLC, and Todd

Properties, LLC, as Defendants. The Complaint consists of two counts: (1) fraudulent

transfer pursuant to 11 U.S.C. § 544 and (2) civil conspiracy. In response, Defendants filed

a Motion to Dismiss. (Doc. 17). Defendants’ motion argues that the Complaint should be

dismissed with prejudice as time barred. Plaintiff filed a Response/Objection (Doc. 26) to

the Motion to Dismiss. RREF II CB Acquisitions, LLC, a creditor, (hereinafter “RREF”)




 Case 18-01167        Doc 35   Filed 07/15/19 Entered 07/15/19 14:15:28        Desc Main
                                Document     Page 1 of 15
joined in Plaintiff’s response. (Doc. 27). The Motion to Dismiss came on for hearing on

April 29, 2019. Thereafter, the Court took the matter under advisement. For the reasons

set forth below, the Court finds that Defendants’ motion is due to be GRANTED.



                                          Jurisdiction

        The matter at issue in this case concerns an alleged fraudulent transfer, and this is a

core proceeding under 28 U.S.C. ' 157(b)(2)(H) thereby extending this Court=s jurisdiction

to the entry of a final order or judgment. Moreover, all parties expressly consented to the

jurisdiction of the Bankruptcy Court. (Doc. 1); (Doc. 25).



                                      Undisputed Facts

        Defendants’ Motion to Dismiss questions the timeliness of Plaintiff’s Complaint. A

timeline is critical when analyzing statute of limitations arguments. The Court will not

delve into the details of the alleged fraudulent transfer or the innerworkings of Debtor’s

underlying bankruptcy case.1 Instead, the Court will focus on the relevant dates of record.

Accordingly, the relevant, undisputed facts are as follows:

        Debtor, Stephen Page Todd (hereinafter “Debtor”) filed his Chapter 7 petition on

July 25, 2014. (BK Doc. 1). Plaintiff was appointed as the Chapter 7 Trustee on July 26,

2014. (BK Doc. 5). On July 28, 2014, counsel for RREF filed a Notice of Appearance in

the bankruptcy case. (BK Doc. 7).


1
  Hereinafter, the Court’s citation to the docket sheets will be distinguished by “AP Doc. __” for
the adversary proceeding docket and “BK Doc. __” for the underlying bankruptcy case.



    Case 18-01167     Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28            Desc Main
                                 Document     Page 2 of 15
        Less than one month after filing the petition, Debtor amended his Statement of

Financial Affairs on August 15, 2014. (BK Doc. 16). That amendment states as follows:

        DEBTOR TRANSFERRED HIS 33.33% INTEREST IN PB&J LLC TO HIS WIFE
        ON OR ABOUT 1/1/2013. THE 33.33% INTEREST HAD NO VALUE AT THE
        TIME OF THE TRANSFER.

(BK Doc. 16).

        On April 5, 2018, Plaintiff moved to sell those assets set forth on Debtor’s Schedule

B (the “Schedule B Assets”) and any avoidance actions under Chapter 5 of the Bankruptcy

Code (the “Chapter 5 Claims”). 2 (BK Doc. 87). RREF objected to Plaintiff’s motion to

sell. (BK Doc. 93). On October 18, 2018, the Court signed off on a Consent Order

submitted by Debtor, Plaintiff, and RREF. (BK Doc. 98). The Consent Order set forth

bidding procedures for the assets and required that the parties later file a separate motion

to approve the final sale with notice to all creditors and interested parties. (BK Doc. 98).

        RREF and Defendant, Leanne Todd, participated in the auction that concluded with

Leanne Todd as the highest bidder on the Schedule B Assets and RREF as the highest

bidder on the Chapter 5 Claims. (BK Doc. 102). The Trustee’s Report of Sale and Motion

for Approval and Confirmation of Sale of Assets Free and Clear of Liens, Claims, or

Encumbrances (hereinafter “Motion to Approve Sale”) was filed on April 8, 2019 (BK

Doc. 102) and is currently pending in the underlying bankruptcy case.

        Plaintiff filed the instant adversary proceeding on December 28, 2018. (AP Doc. 1).

Defendants filed the subject Motion to Dismiss on February 26, 2019. (AP Doc. 17).


2
 This was the third sale motion by Plaintiff. Prior motions were either withdrawn or denied for
various reasons irrelevant to the issue before the Court.



    Case 18-01167    Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28          Desc Main
                                Document     Page 3 of 15
                                     Legal Analysis

COUNT I: 11 U.S.C. § 544--Fraudulent Transfer

      In Count I of the Complaint, Plaintiff alleges that the January 1, 2013 transfer by

Debtor of his 33.33% interest in PB&J LLC to his wife, Leanne Todd, was a fraudulent

transfer under the Alabama Uniform Fraudulent Transfer Act, Ala. Code §§ 8-9A-1

through 8-9A-12) (hereinafter “AUFTA”). In response, Defendants argue that Plaintiff’s

fraudulent transfer claim is time barred by 11 U.S.C. § 546(a). Section 546 of the

Bankruptcy Code states:

      (a) An action or proceeding under section 544, 545, 547, 548, or 553 of this
      title may not be commenced after the earlier of--
             (1) the later of--
                     (A) 2 years after the entry of the order for relief; or
                     (B) 1 year after the appointment or election of the first trustee
                     under section 702, 1104, 1163, 1202, or 1302 of this title if
                     such appointment or such election occurs before the expiration
                     of the period specified in subparagraph (A); or
              (2) the time the case is closed or dismissed.

11 U.S.C. § 546(a).

      Plaintiff’s first counter-argument is that the adversary proceeding was filed under

“applicable law,” which in this case would be the AUFTA. Plaintiff cites § 544(b)(1),

which provides:

      (b)(1) Except as provided in paragraph (2), the trustee may avoid any transfer
      of an interest of the debtor in property or any obligation incurred by the
      debtor that is voidable under applicable law by a creditor holding an
      unsecured claim that is allowable under section 502 of this title or that is not
      allowable only under section 502(e) of this title.

11 U.S.C. § 544.




 Case 18-01167        Doc 35   Filed 07/15/19 Entered 07/15/19 14:15:28        Desc Main
                                Document     Page 4 of 15
        Under the AUFTA, claims based on fraudulent transfers of personal property must

be brought within six years after the transfer of the personal property was made. Ala. Code

§ 8-9A-9(2).3 Since the Alabama statute provides for a six-year statute of limitations,

Plaintiff contends that the Court is to ignore the explicit statute of limitations set forth in §

546 and apply the state statute of limitations period. Plaintiff cites In re Bethune, 18 B.R.

418, 419 (Bankr. N.D. Ala. 1982) and In re Davis, 138 B.R. 106, 108 (Bank. M.D. 1992),

among other cases, in support of this argument. However, Plaintiff does not distinguish

that in all of the cases he cites for this position, the actions were filed within the time frame

set forth by § 546, and the statute of limitations question, if at issue in those cases, was

whether the proceedings were also timely filed within the applicable state statute of

limitations period. The Court does not disagree with Plaintiff that an applicable statute of

limitations under state law must also be considered in determining if an action is timely

under § 544. However, that analysis does not negate the statute of limitations set forth in

§ 546(a) for actions being brought under § 544. Although the applicable Alabama statute

of limitations provides a more generous six years, to bring an action under § 544, a plaintiff

must satisfy both the applicable state law statute of limitations and the limitations set forth

in § 546(a).




3
  Section 8-9A-9(2) provides in relevant part: “A claim for relief with respect to a fraudulent
transfer under this chapter is extinguished unless action is brought: . . . (2) . . . within six years
after the transfer of personal property was made.” Ala. Code § 8-9A-9(2).




    Case 18-01167     Doc 35      Filed 07/15/19 Entered 07/15/19 14:15:28             Desc Main
                                   Document     Page 5 of 15
        Section 546(a) limits Plaintiff’s time to commence this action under § 544 to two

years from the date the Order of Relief was entered.4 It is well recognized that “Section

546(a) of Title 11 provides for a limitations period on actions or proceedings brought

pursuant to 11 U.S.C. §§ 544, 545, 547, 553.” In re Mayer, 235 F. App'x 730, 733 (11th

Cir. 2007); In re Levine, 134 F.3d 1046, 1053 (11th Cir. 1998) (finding that “this is an

adversary action filed pursuant to 11 U.S.C. § 544 . . . . The Bankruptcy Code provides that

an adversary action filed under this provision may be filed within two years after the entry

of the order for relief. See 11 U.S.C. § 546(a)(1)(A).”). Courts addressing this issue

conclude that § 546(a), and not state law, provides the controlling statute of limitations

when commencing a § 544 action. In re Palisades at W. Paces Imaging Ctr., LLC, 2011

WL 4459778, at *4 (Bankr. N.D. Ga. Sept. 13, 2011) (“Courts have held that ‘[a]s long as

the state law statute of limitations has not run before the debtor's filing for bankruptcy, the

trustee can bring a fraudulent conveyance action as long as he or she complies with the

provisions of § 546(a).’”) (citations omitted). See also In re Naturally Beautiful Nails, Inc.,

243 B.R. 827, 829 (Bankr. M.D. Fla. 1999); In re Gerardo Leasing, Inc., 173 B.R. 379,

386 (Bankr. N.D. Ill. 1994) (Trustee’s claim under state’s Uniform Fraudulent Transfer

Act was subject to the two-year statute of limitations of § 546 and not the longer, four-year

statute of limitations under state law). The shorter timeline set forth in § 546 is a mark of

exclusivity provided by the Bankruptcy Code. Specifically, the two-year limitation is



4
  Here, Plaintiff was appointed as Trustee the day after the Order for Relief was entered in the
underlying bankruptcy case. Accordingly, two years from the entry of the Order for Relief is “the
later of” the two potential dates.



    Case 18-01167    Doc 35     Filed 07/15/19 Entered 07/15/19 14:15:28           Desc Main
                                 Document     Page 6 of 15
exclusive to a trustee in § 544 actions. Once that time expires, a creditor may then pursue

a similar fraudulent transfer action in state court. Johnson v. Allied Recycling, Inc., 323 Ga.

App. 427, 431, 746 S.E. 2d 728, 731–32 (2013) (“The trustee possesses the right to assert

these ‘avoidance’ claims for only a limited time . . . . [O]nce this statute of limitation

expires, ‘[a] creditor regains standing to pursue a state law fraudulent conveyance action,

in its own name and for its own benefit.’”) (citations omitted). See also In re Integrated

Agri, 313 B.R. 419, 427–428 (Bankr. C.D. Ill., 2004); In re Tessmer, 329 B.R. 776, 779

(Bankr. M.D. Ga., 2005). Accordingly, the Court is not persuaded by Plaintiff’s argument

that Alabama’s six-year statute of limitations should apply in this proceeding.

       Plaintiff also raises issues of equity to suggest that the two-year limitation was or

should be extended. Specifically, Plaintiff argues that even if § 546 is the governing statute

of limitations period for the fraudulent transfer claims asserted in the Complaint, those

claims were timely because the entry of the Consent Order was an implicit extension of the

limitations period. (AP Doc. 26). The statute of limitations period set forth in § 546 is

subject to equitable considerations including waiver, equitable tolling, and equitable

estoppel. In re Int'l Admin. Servs., Inc., 408 F.3d 689, 699 (11th Cir. 2005) (“[Section]

546 is indeed a statute of limitations, subject to waiver, equitable tolling, and equitable

estoppel.”). The Court will address each of these separately.



   (1) Equitable Tolling

       A court has discretion to consider equitable tolling. Young v. United States, 535 U.S.

43, 49-50, 122 S. Ct. 1036, 1040-41, 152 L. Ed. 2d 79 (2002) (“It is hornbook law that



  Case 18-01167      Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28          Desc Main
                                Document     Page 7 of 15
limitations periods are customarily subject to equitable tolling, unless tolling would be

inconsistent with the text of the relevant statute . . . . That is doubly true when it is enacting

limitations periods to be applied by bankruptcy courts, which are courts of equity and

appl[y] the principles and rules of equity jurisprudence.”) (citations omitted). However,

circumstances where such a finding is appropriate are limited. The injured party must show

that fraud or extraordinary circumstances prevented the expiration of a limitations period

when due diligence was practiced. In re Int'l Admin. Servs., Inc., 408 F.3d at 700 (“Where,

despite the exercise of due diligence, a trustee fails to timely bring an avoidance action due

to fraud or extraordinary circumstances beyond the trustee's control, equitable tolling

prevents the expiration of § 546(a)'s limitations period.”); see also In re Pope Logging,

Inc., 2015 WL 5475777 (Bankr. S.D. Ga. Sept. 17, 2015). Although not in the context of

bankruptcy, the Eleventh Circuit has held that the party seeking equitable tolling has the

burden of establishing: (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way. Anderson v. Atty. Gen. of Fla., 135 F. App'x

244, 246 (11th Cir. 2005) (citations omitted). Here, Plaintiff fails to meet that burden.

       Plaintiff argues that the involvement of Debtor and Leanne Todd in the negotiations

surrounding the Consent Order and participation in the auction support an equitable tolling

of the statute of limitations. However, Plaintiff does not allege any acts of fraud or

extraordinary circumstances that prohibited him from filing the Complaint within the two-

year statute of limitations. In fact, Plaintiff acknowledges that it was Debtor’s amendment

to his bankruptcy disclosures on August 15, 2014 that made him aware of the alleged

fraudulent transfer. Notably, Plaintiff’s response states that Debtor “disclosed the transfer”



  Case 18-01167       Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28            Desc Main
                                 Document     Page 8 of 15
in that amendment. (AP Doc. 26). While the statute of limitations could arguably have been

tolled until August 15, 2016 (two years after the amendment was filed in the bankruptcy

case), Plaintiff has not set forth sufficient grounds to support tolling for an additional two

years until December of 2018, when the instant adversary proceeding was filed. In re Int'l

Admin. Servs., Inc., 408 F.3d at 701. Although argument is made as to the lengthy

negotiations between the parties surrounding the Consent Order and the auction

procedures, Plaintiff fails to convince the Court that those events (which occurred over the

span of a few months in 2018) are sufficient to toll a statute of limitations period that

expired in 2016.5 Tolling essentially operates as a pause button. See Artis v. D.C., 138 S.

Ct. 594, 601, 199 L. Ed. 2d 473 (2018) (“Ordinarily, ‘tolled,’ in the context of a time

prescription . . . means that the limitations period is suspended (stops running) while the

claim is sub judice elsewhere, then starts running again when the tolling period ends,

picking up where it left off.”). Accordingly, even if the Court were to entertain equitable

tolling here, the time would not have been tolled long enough to save this case from the

two-year time bar set forth by § 546. Plaintiff essentially argues for the reinitiation of the

statute of limitations, and there is no precedent for such.



     (2) Waiver

        Plaintiff argues that Defendants waived the statute of limitations defense during

negotiations for the sale in the underlying bankruptcy case (hereinafter “Consent


5
 These arguments are more relevant to “waiver” which was also raised by Plaintiff and will be
addressed subsequently.



    Case 18-01167    Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28         Desc Main
                                Document     Page 9 of 15
Negotiations”). Specifically, Plaintiff contends that Defendants’ “knowing and active

participation in structuring the private auction for the Chapter 5 claims and bidding on [the]

same constitute a waiver of the limitations period and/or a waiver of an affirmative defense

based on the limitations period.” (AP Doc. 26). To establish a waiver of the limitations

period, Plaintiff must show that: (1) there existed a right, privilege, advantage, or benefit

capable of being waived; (2) there was actual or constructive knowledge of the right,

privilege, advantage, or benefit; and (3) there was the intent to relinquish that right or

privilege. In re Hiett, 519 B.R. 341, 346 (Bankr. M.D. Ala. 2014). All three elements are

required to establish waiver, and Plaintiff has not satisfied this burden. Id.

        As an initial matter, Debtor, through counsel, was the only defendant that signed

the Consent Order. (BK Doc. 98). While Defendant, Leanne Todd, was arguably privy to

the sale negotiations as a potential purchaser of the assets, Plaintiff fails to establish how

an alleged waiver by Debtor and Leanne Todd would transfer or constitute waiver by the

remaining Defendants in this action.

       Next, it is unclear that there existed a right, privilege, advantage, or benefit capable

of being waived at the time the parties engaged in the Consent Negotiations. Plaintiff cites

the Consent Order which provides:

       If RREF is the successful bidder, proceeds paid for the claims shall be paid
       to the Estate and the rights of the Trustee shall be assigned to RREF for all
       Chapter 5 claims in toto, and RREF shall stand in the shoes of the Trustee,
       and if necessary, file such action in the name of the Trustee for its own
       recovery.

(AP Doc. 26 and BK Doc. 98). Although a potential future action was alluded to in the

Consent Order, there was no pending action regarding the Chapter 5 claims until this



  Case 18-01167      Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28          Desc Main
                                Document     Page 10 of 15
adversary proceeding was filed. Thus, there was no opportunity for Defendants to raise the

statute of limitations defense absent a separate action filed in the future. The Court is not

aware of a defendant’s obligation to assert any affirmative defenses prior to an action being

filed. Here, Defendants raised the statute of limitations defense at their first opportunity

by pleading it in their response to the Complaint.6

        Plaintiff also argues that Defendants’ “knowing and active participation” during the

Consent Negotiations functions as waiver. While this allegation would support the second

element required for waiver (that there was actual or constructive knowledge of the right,

privilege, advantage or benefit), the record in this case does not support that position. Based

on Plaintiff’s own statements at the hearing on April 29, 2019, it appears that all parties

involved in the Consent Negotiations were misguided as to the applicable statute of

limitations. At the hearing on April 29, 2019, Plaintiff stated in open court that:

        [W]hen this AP was filed, I believed, and have always believed, and the
        debtor's attorney in Dothan believed and every trustee I know believed that
        if a trustee is using the derivative avoidance powers under state law, then the
        trustee gets the benefit of all of it, including the statute of limitations, that it
        just seems to me to be counterintuitive to say that the trustee gets to do
        whatever an unsecured creditor can do in state court except for this one thing.
        You can't use the statute of limitations. And I may be wrong about that. It
        may be -- I may be wrong, but that's always been my understanding. It was
        my understanding when I filed this and just have always operated under that
        assumption, that we did have the time. And the reason it was filed was just
        to keep the bidding process going, and it did. And I think everybody at the
        time, in Dothan, believed that the six-year statute applied under state law.




6
 The limitations period may be waived if it is not pleaded as an affirmative defense. 5 Collier on
Bankruptcy P 549.07 (15th ed. rev. 2007); Pugh v. Brook (In re Pugh), 158 F.3d 530, 536 (11th
Cir. 1998).



    Case 18-01167     Doc 35     Filed 07/15/19 Entered 07/15/19 14:15:28            Desc Main
                                  Document     Page 11 of 15
(AP Doc. 32). Accordingly, Plaintiff’s own statements contradict his argument here.

While arguing on the one hand that there was waiver (which requires actual or constructive

knowledge of the statute of limitations and the intent of the parties to relinquish that

defense), Plaintiff at the hearing informed the Court that that he and the other parties

involved in the Consent Negotiations believed that the six-year statute applied under state

law. Plaintiff’s statements to the Court do not support his position that the Defendants

intended to waive their statute of limitations defense. In contrast, it demonstrates a lack of

intent by Defendants to waive a defense they were not aware existed at the time of the

Consent Negotiations. As such, Plaintiff fails to meet his burden to show that there was a

waiver of the statute of limitations defense in this case.



   (3) Equitable Estoppel

       While equitable estoppel was not sufficiently pleaded by Plaintiff, the Court will

address it briefly. Estoppel is an equitable doctrine which prevents a party from raising a

claim or taking a legal position when his prior conduct with regards to that claim is contrary

to his position. Estoppel requires a showing of: “(1) words, acts, conduct, or acquiescence

causing another to believe in the existence of a certain state of things; (2) willfulness or

negligence with regard to the acts, conduct, or acquiescence; and (3) detrimental reliance

by the other party upon the state of things so indicated.” Matter of Garfinkle, 672 F.2d

1340, 1347 (11th Cir. 1982). As noted above, Plaintiff’s own statement before this Court

was that he had always believed that the trustee in bankruptcy gets the benefit of the state

statute of limitations if the trustee is using the avoidance powers under state law. Thus, it



  Case 18-01167      Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28         Desc Main
                                Document     Page 12 of 15
was not the words, acts, conduct, or acquiescence of Defendants that caused Plaintiff to

incorrectly believe the claims were not time barred. Moreover, these same statements

indicate that Plaintiff was not relying on any acts, conduct, or acquiescence of the

Defendants since he was operating under his own assumption that the six-year statute of

limitations applied under state law. As such, Plaintiff has not established that equitable

estoppel is applicable in this case.



COUNT II: Civil Conspiracy

       In Count II of the Complaint, Plaintiff asserts a claim for civil conspiracy

contending that Defendants conspired among themselves and/or others to commit the

alleged fraudulent transfer. (AP Doc. 1). Defendants argue that the civil conspiracy claim

should likewise be dismissed with prejudice because it cannot stand alone as a separate

cause of action since the underlying fraudulent transfer action is time barred, and

alternatively, the civil conspiracy claim itself is time barred. (AP Doc. 17). The Court

agrees.

       A civil conspiracy claim under Alabama law is not a stand-alone cause of action.

Spain v. Brown & Williamson Tobacco Corp., 230 F.3d 1300, 1311 (11th Cir. 2000),

certified question answered, 872 So. 2d 101 (Ala. 2003) (“‘[A] conspiracy itself furnishes

no cause of action. The gist of the action is not the conspiracy but the underlying wrong

that was allegedly committed. If the underlying cause of action is not viable, the conspiracy

claim must also fail.”’) (quoting Allied Supply Co., Inc. v. Brown, 585 So.2d 33, 36

(Ala.1991)); see also Phillips v. Gen. Elec. Co., 881 F. Supp. 1553, 1558 (M.D. Ala. 1995).



  Case 18-01167      Doc 35     Filed 07/15/19 Entered 07/15/19 14:15:28       Desc Main
                                 Document     Page 13 of 15
Based on the aforementioned analysis, the civil conspiracy claim cannot proceed because

the underlying action, or the § 544 fraudulent transfer, is not viable as it is time barred.

The two claims are not severable. See In re Tessemer, 329 B.R. at 779-80.

       Moreover, pursuant to § 6-2-38 of the Code of Alabama, “a claim for civil

conspiracy must be brought within two years of its accrual.” Eaton v. Unum Grp., No.

7:15-CV-01204-LSC, 2015 WL 5306185, at *4 (N.D. Ala. Sept. 10, 2015); Ala. Code § 6-

2-38; Boyce v. Cassese, 941 So. 2d 932, 944 (Ala. 2006). Here, Plaintiff argues that the

“conspiracy” occurred in hand with the alleged fraudulent transfer. Again, Plaintiff admits

that Defendants disclosed the transfer in 2014 and that Defendants “conspired among

themselves and/or other to commit the wrongful acts” through that transfer. (AP Doc. 1).

Accordingly, the conspiracy claim accrued at the time of the transfer. Because that accrual

occurred more than two years prior to the filing of this Adversary Proceeding, like Count

I, Count II is also time barred.

       Plaintiff contends that Defendants’ statute of limitations defense here is “inherently

inconsistent with Defendants’ argument that the Alabama state statute of limitation[s] for

fraudulent transfers does not govern those fraud claims.” (AP Doc. 26). Again, Plaintiff’s

interpretation of the applicable statute of limitations is incorrect. The civil conspiracy

claim is barred, primarily because it cannot stand alone due to Plaintiff’s failure to bring a

§ 544 action within the time parameters of § 546. Furthermore, the claim is time barred by

its own state statute of limitations. See Boyce, 941 So. 2d at 944 (“Because the conspiracy

to defraud claim is dependent upon the underlying fraud, the statute of limitations on that

claim began to run at the same time as did the statute for the underlying fraud claim.”)



  Case 18-01167      Doc 35        Filed 07/15/19 Entered 07/15/19 14:15:28     Desc Main
                                    Document     Page 14 of 15
(citations omitted). Plaintiff makes no argument as to how the civil conspiracy claim fits

into either of the two-year statutes of limitations, whether § 546 or § 6-2-38, Ala. Code,

1975. Instead, Plaintiff argues that “[t]he civil conspiracy claim is timely for all of the

same reasons that the fraudulent transfer claims are timely.” (Doc. 26). However, because

the Court determined that the fraudulent transfer claims were untimely above, Plaintiff’s

argument fails.


                                       Conclusion

       For the foregoing reasons, Defendants’ Motion to Dismiss is due to be

GRANTED. A separate Order will enter accordingly.




                                                     Bess M. Parrish Creswell
                                                     United States Bankruptcy Judge

c:      Debtor
        Trustee/Plaintiff
        Attorney for RREF
        Attorney for Defendants




 Case 18-01167      Doc 35    Filed 07/15/19 Entered 07/15/19 14:15:28        Desc Main
                               Document     Page 15 of 15
